Title: To George Washington from Jonathan Trumbull, Sr., 8 August 1775
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 8th Augt 1775

I received your favour of the 4th instant,—Observe the contents—The new Levies will come into camp in a short Space—save that on the present Emergency, so large a fleet appearing on our Coasts—I have Ordered Colo. Webb to leave one Captain with his Company at New-Haven for the present—In Addition to one quarter part of the Trained Soldiers of five of our Regiments lying on the Sea Coasts and Sound, to be officered, equip’t and in readiness to march at Minutes Warning.
Yesterday letters were sent to our Commissaries to buy up all the Toe Cloath in this Government for the purpose you mention—The Pattern will be sent from one to another that sutable persons may be employed to make up the Same, to be forw⟨arde⟩d as is directed.
It gave me pain to read your next paragraph not having it in my power to afford further assistance although it is hoped for, & expected every Day.
But I have now the relief and pleasu[r]e to congratulate you, on the supplies coming to you and going to Ty— & Crown Point. I am, with great Esteem and Regard Sir Your most Obedient humble Servant

Jonth. Trumbull

